
	
		II
		112th CONGRESS
		1st Session
		S. 59
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To treat certain hospital support
		  organizations as qualified organizations for purposes of determining
		  acquisition indebtedness.
	
	
		1.Treatment of certain hospital support
			 organizations as qualified organizations for purposes of determining
			 acquisition indebtedness
			(a)In generalSubparagraph (C) of section 514(c)(9) of
			 the Internal Revenue Code of 1986 (relating to real property acquired by a
			 qualified organization) is amended by striking or at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 ; or, and by adding at the end the following new clause:
				
					(v)a qualified hospital support organization
				(as defined in subparagraph
				(I)).
					.
			(b)Qualified hospital support
			 organizationsParagraph (9)
			 of section 514(c) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new subparagraph:
				
					(I)Qualified hospital support
				organizationsFor purposes of
				subparagraph (C)(iv), the term qualified hospital support
				organization means, with respect to any eligible indebtedness (including
				any qualified refinancing of such eligible indebtedness), a support
				organization (as defined in section 509(a)(3)) which supports a hospital
				described in section 119(d)(4)(B) and with respect to which—
						(i)more than half of its assets (by value) at
				any time since its organization—
							(I)were acquired, directly or indirectly, by
				testamentary gift or devise, and
							(II)consisted of real property, and
							(ii)the fair market value of the organization’s
				real estate acquired, directly or indirectly, by gift or devise, exceeded 25
				percent of the fair market value of all investment assets held by the
				organization immediately prior to the time that the eligible indebtedness was
				incurred.
						For purposes of this subparagraph,
				the term eligible indebtedness means indebtedness secured by real
				property acquired by the organization, directly or indirectly, by gift or
				devise, the proceeds of which are used exclusively to acquire any leasehold
				interest in such real property or for improvements on, or repairs to, such real
				property. A determination under clauses (i) and (ii) of this subparagraph shall
				be made each time such an eligible indebtedness (or the qualified refinancing
				of such an eligible indebtedness) is incurred. For purposes of this
				subparagraph, a refinancing of such an eligible indebtedness shall be
				considered qualified if such refinancing does not exceed the amount of the
				refinanced eligible indebtedness immediately before the
				refinancing..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to indebtedness incurred on or after the date of the
			 enactment of this Act.
			
